Rugg, C.J.
This is an action of tort to recover compensation for personal injuries alleged to have been sustained by the plaintiff, while riding in the motor vehicle of the defendant, through the negligence of the latter. A witness called by the defendant, in answer to a question whether he heard the plaintiff request the defendant to go slowly, said that he did not know whether it was said or *39not. The presiding judge asked the witness, in substance, "if he did not think he would remember if the plaintiff had said it. To this remark the plaintiff duly excepted, claiming that it was prejudicial.” Apparently the question was not answered. Whether this be regarded as an unanswered inquiry or whether it be assumed that it was answered, no error is disclosed. The presiding judge had a right to put the question. Palmer v. White, 10 Cush. 321. Sherman v. Sherman, 193 Mass. 400. Benuliewicz v. Berger, 245 Mass. 137, 139.

Exceptions overruled.